NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 KOYO NEVADA BROWN, SR., Appellant.

                             No. 1 CA-CR 14-0552
                               FILED 12-10-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-416485-001
                The Honorable Roland J. Steinle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                             STATE v. BROWN
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Patricia K. Norris joined.


G O U L D, Judge:

¶1           Koyo Nevada Brown, Sr. (“Defendant”) appeals from his
convictions and sentences for one count of molestation of a child and one
count of sexual conduct with a minor. Defendant’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), advising this Court that after a search of the entire
appellate record, no arguable ground exists for reversal. Defendant was
granted leave to file a supplemental brief in propria persona, and did not do
so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2015).1 Finding no reversible
error, we affirm.

                       Facts and Procedural History2

¶3            The Defendant, the victim’s great uncle, was staying at the
same house as the victim along with several relatives. At the time of the
subject incident, the victim was 7 years old. Because Defendant and his




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                            STATE v. BROWN
                           Decision of the Court

wife were staying at the house, the victim and her 3-year-old sister were
moved from their bedroom onto a pull-out couch in the living room.

¶4            One night, the victim had a stomach ache. She told her aunt,
and her aunt gave her some medicine, but her stomach was still upset.
Defendant woke up during the night and saw that the victim was not
feeling well so he went to the store and bought her a soda. Throughout the
night, Defendant continued to check on the victim.

¶5            During the night, while he was checking on the victim,
Defendant placed his hand under her clothing and touched her vagina. He
then inserted his finger inside her vagina. The victim told him to stop
because it hurt; Defendant told her to “go back to sleep.”

¶6           Later that same night the victim tried to tell her aunt what had
happened. However, she was asleep and the victim couldn’t wake her, so
she told her uncle. The uncle immediately confronted Defendant who
denied it. In the morning, the victim told her aunt that Defendant had
touched her, and the aunt immediately called the police and forced
Defendant to leave the house.

¶7           Once the police arrived, the victim was taken to a child crisis
center where she was interviewed and examined.              The physical
examination revealed redness and irritation on the victim’s hymen
consistent with her account that Defendant had inserted his finger in her
vagina. Defendant later admitted to the police he touched the victim’s
vagina and that he inserted his finger in her vagina.

¶8             Defendant was charged with one count of molestation of a
child, a class two felony; and one count of sexual conduct with a minor, a
class two felony. Both crimes were dangerous crimes against children.
Defendant went to trial and was convicted of both counts. He was
sentenced to the presumptive term of 17 years’ imprisonment for
molestation of a child and to a consecutive life sentence, to begin upon
completion of the first sentence, for sexual conduct with a minor.
Defendant timely appealed.




                                     3
                             STATE v. BROWN
                            Decision of the Court

                                 Discussion

¶9            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the finding of guilt. Defendant was present and represented by
counsel at all critical stages of the proceedings. At sentencing, Defendant
and his counsel were given an opportunity to speak and the court imposed
a legal sentence.

                         Motions for New Counsel

¶10         Defendant filed two motions for new counsel. Both motions
were denied by the trial court.

¶11             A trial court has broad discretion in considering a motion for
new counsel, and although a defendant has a Sixth Amendment right to
representation by competent counsel, the court is not required to ensure
that a defendant has counsel of his choice or a meaningful relationship with
his attorney. State v. Moody, 192 Ariz. 505, 507, ¶ 11 (1998); see U.S. Const.
amend. VI; see also Ariz. Const. art. 2, § 24; A.R.S. § 13–114(2). To protect a
defendant’s right to counsel a court must inquire on the record as to the
basis of a defendant’s request for new counsel. State v. Torres, 208 Ariz. 340,
343, ¶ 7 (2004). A defendant’s allegations in support of a motion for new
counsel “must go beyond personality conflicts or disagreements with
counsel over trial strategy; a defendant must allege facts sufficient to
support a belief that an irreconcilable conflict exists warranting the
appointment of new counsel in order to avoid the clear prospect of an unfair
trial.” State v. Cromwell, 211 Ariz. 181, 186–87, ¶ 30 (2005).

¶12           Here, Defendant generally alleged that defense counsel was
not diligently preparing his defense, and he wanted an attorney “with a bit
more passion.” In response, defense counsel listed his efforts to prepare
Defendant’s case, and his willingness to remain as Defendant’s attorney.
The trial court held a hearing on each of Defendant’s motions, and provided
Defendant with an opportunity to be heard, and stated its reasons for
denying the motions. We find no error.




                                      4
                            STATE v. BROWN
                           Decision of the Court

                               Conclusion

¶13           Counsel’s     obligations    pertaining     to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.




                                  :ama




                                     5